                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

    United States of America,                               Criminal No. 3:08-485-CMC

                  vs.
                                                             OPINION AND ORDER
    Malik X. Shakur,
                                Defendant.

          This case comes before the court on Defendant’s pro se Motion for Reduction Pursuant to

the First Step Act of 2018. ECF No. 304. The United States Probation Office filed a Sentence

Reduction Report indicating Defendant does not qualify for relief under the First Step Act. ECF

No. 306. The Government filed a response in opposition (ECF No. 307), and Defendant filed

several replies (ECF Nos. 310, 311, 312). For the reasons explained below, Defendant’s motion

is denied.

          Defendant was indicted on May 22, 2008.1 ECF No. 1. Count 1 charged conspiracy to

possess with intent to distribute and to distribute a quantity of cocaine base, cocaine, and

marijuana. Id. Count 2 charged possession with intent to distribute a quantity of cocaine base,

cocaine and marijuana and aiding and abetting. Id. On August 21, 2008, a Superseding Indictment

was issued, which added Count 3 to the original Indictment and charged possession with intent to

distribute a quantity of cocaine and aiding and abetting. ECF No. 53. Defendant was convicted

at trial on Counts 1 and 2, and found not guilty on Count 3 of the Superseding Indictment. ECF




1
 Defendant was indicted under the name Willie Lamb, a/k/a Malik X. Shakur. ECF No. 1.
Defendant notified the court that his “real name” is Malik X. Shakur. ECF No. 49.
No. 109. He was sentenced on May 14, 2009 to 294 months’ incarceration followed by six years’

supervised release. ECF No. 143.

          In 2010, Congress passed the Fair Sentencing Act to reduce the disparity in the treatment

of cocaine base and powder cocaine offenses by increasing the quantities of cocaine base required

to trigger 21 U.S.C. §§ 841(b)(1)(A) and (B). See Pub. L. No. 111-220, 124 Stat. 2372 (emphasis

added).     The First Step Act of 2018 applied these provisions of the Fair Sentencing Act

retroactively. See Pub. L. No. 115-391, 132 Stat. 5194. Under § 404 of the First Step Act, a court

that imposed a sentence for an offense covered under the Fair Sentencing Act “may, on motion of

the defendant, . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the offense was committed.” Id. However, the First Step Act

does not contemplate reducing sentences for Defendants convicted under sections other than §§

841(b)(1)(A) and (b)(1)(B).

          Because Defendant was indicted and convicted of crimes under § 841(b)(1)(C) (Counts 1

and 2), and the enactment of the Fair Sentencing Act of 2010 does not reduce the statutory penalties

associated with the convictions, he is not eligible for consideration of a reduction under the terms

of the First Step Act. Accordingly, Defendant’s motion pursuant to the First Step Act (ECF No.

304) is denied.

          IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
April 16, 2019
                                                  2
